Citation Nr: 1045484	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969. The Veteran died in April 2008. The appellant is 
the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. The rating decision denied the appellant's 
claim for entitlement to service connection for cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran's military personnel records associated with the 
claims folder reflect that he served in the country of Vietnam 
during the period between January 9, 1962 and May 7, 1975. See 
38 C.F.R. § 3.307(a)(6) (2010). Accordingly, the Veteran would be 
entitled to presumptive service connection for type II diabetes 
mellitus under 38 C.F.R. § 3.309(e) (2010).

Considering this, VA must obtain a medical opinion stating what 
relationship existed between the Veteran's type II diabetes 
mellitus and the acute myocardial infarction, cardiac arrest, and 
anoxic brain injury that ultimately resulted in the Veteran's 
death (April 2008 death certificate). Specifically, the examiner 
must state whether type II diabetes mellitus was a principal or a 
contributory cause of the Veteran's death. See 38 C.F.R. § 3.312 
(2010). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must instruct the appellant 
to state all VA and private health care 
providers who have treated the Veteran for 
(1) type II diabetes mellitus or related 
conditions and for all (2) cardiac 
conditions from military service until 
now. After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the 
appellant identifies.

The appellant should also be advised that, 
with respect to private medical evidence, 
she may alternatively obtain the records on 
her own and submit them to the RO/AMC. 

5. The RO/AMC must obtain a medical opinion 
from a physician with appropriate 
expertise. The purpose of the opinion is to 
determine the relationship between the 
Veteran's type II diabetes mellitus and his 
death and specifically whether the 
Veteran's service-connected type II 
diabetes mellitus was a principal or a 
contributory cause of the Veteran's death. 
See 38 C.F.R. § 3.312.

The following considerations should govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
physician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result 
of this remand. 

b.	The physician must specifically opine 
whether the Veteran's service-
connected type II diabetes mellitus 
was the principal or a contributory 
cause of the Veteran's death. See 
38 C.F.R. § 3.312.

For a service-connected disability to 
be the principal cause of death, it 
must singly or with some other 
condition be the immediate or 
underlying cause, or be etiologically 
related. 38 C.F.R. § 3.312(b). For a 
service-connected disability to 
constitute a contributory cause, it 
must contribute substantially or 
materially. 38 C.F.R. § 3.312(c). It 
is not sufficient to show that it 
casually shared in producing death, 
but rather it must be shown that there 
was a causal connection. Id.

c.	In making these determinations, the 
physician must identify and explain 
the medical bases of his or her 
opinions with reference to the claims 
file. If the physician is unable to 
render the requested opinions without 
resort to speculation, he or she must 
so state; however, a complete 
rationale for such a finding must be 
provided. 

6. If the benefit sought remains denied, 
the RO/AMC must provide the appellant and 
her representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

7. Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the appellant until she is notified by 
the RO/AMC. By these actions, the Board 
intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in 
this case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


